Order entered December 17, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00874-CV

                              MELINDA MORA, Appellant

                                            V.

                            CHARLES WINE AND
         THE KANSAS CITY SOUTHERN RAILROAD COMPANY, Appellees
                                       s
                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-16-05690-E

                                         ORDER
       Before the Court is the December 13, 2019 unopposed motion of appellee Charles Wine

for an extension of time to file his brief on the merits. We GRANT the motion and extend the

time to February 12, 2020.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE